DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US2006/00304072 A1) in view of Vincent (US1665803).
Regarding claim 1, Shih discloses (Figures 1-3 and corresponding text: A lighting apparatus comprising a housing (1) for housing a light source (13) and/or directing a beam of light from a light source, wherein the housing comprises: a light beam channel defined by an internal surface of the housing (1) for the passage of light from the light source(13) through the housing (1) to a mouth (no number); a housing body (1); and a peripheral insert (5) defining at least a portion of the light beam channel, which peripheral insert  (5)is removably mountable within the housing body (1) (π11-π16).
Shih fails to explicitly disclose , the lighting apparatus comprising a lighting mount for securing the lighting apparatus to a support or substrate and a coupling mechanism for coupling the housing to the lighting mount.
 	Vincent discloses (Figure 1, the lighting apparatus comprising a lighting mount  (16) for securing the lighting apparatus to a support or substrate (column 1, lines 35-45) and a coupling mechanism (18) for coupling the housing (3) to the lighting mount (16) in order provide a way to retain the light in an accustomed location.
Therefore it would have been obvious to one of ordinary skill  in the art before the effective filing date to modify Shih wherein in order provide a way to retain the light in an accustomed location as taught by Vincent.
Regarding claim 2,Shih discloses (Figure 1)  wherein the housing (1) further comprises an optical mount (2, cap) for an optical element, such as a lens (4), the optical mount (2) comprising a seat (23, female threads) for an optical element (4) and a corresponding recess for removably receiving an optical element (4) in the optical mount (2) of the housing (1) and wherein the peripheral insert (5) serves to retain the optical element (4) in position in the optical mount (2), whereby the optical element (4) may be removed from the optical mount (2) via a mouth of the housing my first removing the peripheral insert (5) from the housing body (1) (π11-π16).
Regarding claim 3, Shih discloses the optical element (4).
Regarding claim 4, Shih discloses wherein the optical element (4) is a lens (π15).
Regarding claim 7, Shih discloses wherein the peripheral insert (4) is an annular insert , which is generally tubular in shape.
Regarding claim 9, wherein the peripheral insert (5)comprises engaging features for facilitating or enabling cooperative inter-engagement with a corresponding engaging means of a manipulating tool or with another optical component, the engaging features optionally being recesses or protrusions claim (π16-π18) .
Regarding claim 10, Shih discloses wherein the peripheral insert(5) defines an engaging recess for receiving a protrusion in a cooperating tool to enable a user to engage a tool into the recesses so as to remove the insert from the housing body (1) (π18).
Regarding claim 11, Shih  discloses wherein the recess is defined entirely within the body of the insert or by notches formed in a distal edge of the insert so as to form two or more apertures for receiving an engaging element of a too (π16-π18).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US2006/00304072 A1) in view of Vincent (US1665803) and in further view of  Echterling  (US 7004,600 B1).
Regarding claims 5 and 6, Shih as modified by Vincent disclose the device set forth above (see rejection claim 1).  Shih discloses the peripheral insert (5) Shih as modified by Vincent fail to explicitly disclose an optical accessory comprising a light adapting element and an accessory body, which is adapted to removably attach to the housing via a mouth of the housing (claim 5);wherein the optical accessory is removably attached to the housing via the mouth of the housing when the peripheral insert is in position and is mounted via a mouth of the peripheral insert .
Echterling discloses (Figures 4-5) an optical accessory (23, diffuser lens) comprising a light adapting element (23) and an accessory body (20), which is adapted to removably attach to the housing via a mouth of the housing (column 3 line 45- column 4, line 10) in order to can be easily attached to a conventional light and produce the desired diffused light beam when low-level light conditions exist, and then be removed so the light can be used for other tasks or receive other attachments.
Therefore it would have been obvious to one of ordinary skill before the effective date to modify the light apparatus of Shih wherein an optical accessory comprising a light adapting element and an accessory body, which is adapted to removably attach to the housing via a mouth of the housing (claim 5);wherein the optical accessory is removably attached to the housing via the mouth of the housing when the peripheral insert is in position and is mounted via a mouth of the peripheral insert in order to can be easily attached to a conventional light and produce the desired diffused light beam when low-level light conditions exist, and then be removed so the light can be used for other tasks or receive other attachments as disclosed by Echterling.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shih (US2006/00304072 A1) in view of Vincent (US1665803) and in further view of Cadisch et al. (GB 2531664) (Cadisch, hereafter)
Shih as modified by Vincent disclose the device set forth above (see rejection claim 1).  Shih discloses the peripheral insert (5) is annular. Shih as modified by Vincent fail to explicitly disclose, wherein the annular insert has a cooperating means at an end thereof distal to the mouth for cooperating with a tool for inserting or removing the insert.
Cadisch discloses (Figure 3) a cooperating means (542 ). Cadisch does not explicitly  disclose a cooperating means at an end thereof distal to the mouth an end thereof distal to the mouth, however place it at the end, side or front area would be a matter of design choice which requires only routine skill in the art.
Therefore it would have been obvious to one of ordinary skill before the effective date to further modify the light apparatus of Shih wherein the annular insert has a cooperating means at an end thereof distal to the mouth for cooperating with a tool for inserting or removing the insert, since matters of design choice requires only routine skill in the art.
Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Shih (US2006/00304072 A1) in view of Vincent (US1665803) and in further view of  Kim (US 2014/0168991A1).
Shih as modified by Vincent disclose the device set forth above (see rejection claim 1). Shih discloses a housing (Figure 1:1); Shih as modified by Vincent fail to explicitly disclose wherein a housing body which comprises a heat sink zone comprising a heat sink, which comprises a plurality of substantially parallel fins.
Kim discloses (Figure 6) a housing body which comprises a heat sink zone comprising a heat sink, which comprises a plurality of substantially parallel fins (π36) in order to effectively dissipate heat to prevent degradation of the device.
Therefore it would have been obvious to one of ordinary skill before the effective date to further modify the light apparatus of Shih wherein a housing body which comprises a heat sink zone comprising a heat sink, which comprises a plurality of substantially parallel fins in order to effectively dissipate heat to prevent degradation of the device as disclosed by Kim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879